Citation Nr: 1015649	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  06-21 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the right shoulder, to include as secondary to service-
connected degenerative arthritis of the left shoulder with 
osteophytes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to August 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that continued a 20 percent 
evaluation for the Veteran's service-connected left shoulder 
condition and denied entitlement to service connection for a 
right shoulder disability.  The Veteran filed a notice of 
disagreement in August 2005 with respect to the right 
shoulder, and the RO issued a statement of the case dated in 
April 2006.  The Veteran filed a substantive appeal in June 
2006.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  A right shoulder disorder was not present in service, 
arthritis was not manifest within one year of service, a 
current right shoulder disorder is not shown to be related to 
any incident in service, and was not caused or aggravated by 
a service-connected disability. 


CONCLUSION OF LAW

Degenerative arthritis of the right shoulder was not incurred 
in or aggravated by the Veteran's period of military service, 
may not be presumed to have had its onset in service, and was 
not secondary to the Veteran's service-connected left 
shoulder disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim of entitlement to service 
connection for a right shoulder disability, the Board finds 
that VA has met all statutory and regulatory notice and duty 
to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  In this regard, the Board finds that letters dated in 
October 2004 and March 2006, satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran 
was aware from these letters what evidence was necessary to 
support his claim; and that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  In addition, the letters informed the Veteran that 
additional information or evidence was needed to support his 
claim; and asked the Veteran to send the information to VA.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) [Pelegrini 
II].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 (VA's regulation concerning VA assistance in 
developing claims) has been revised in part recently.  These 
revisions became effective as of May 30, 2008, and several 
portions of the revisions are pertinent to the case at hand.  
See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, 
the final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application.  The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice.  Finally, under 38 
C.F.R. § 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, entitlement 
to the benefit claimed cannot be established.  VA may 
continue to have an obligation to provide adequate section 38 
U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006) [Mayfield II].

In addition to the foregoing, the Board observes that the 
Veteran's service medical records, and VA and private medical 
records have been obtained, to the extent possible. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also 
been provided a VA examination in connection with his claim 
dated in November 2004.  There is no indication in the record 
that any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

The Board concludes, after reviewing all evidence of record, 
that the preponderance of the evidence is against the 
Veteran's claim.  As such, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned to the claim are rendered moot; and no further 
notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Since there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless and the Board may proceed 
with a merits adjudication of the Veteran's claim.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service connection.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases, 
including arthritis, when the disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical 
evidence, or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical, or in certain circumstances, lay evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995; see also 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disorder for 
VA compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Additionally, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 
Vet. App. 439 (1995), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes where there is no 
credible lay evidence of a continuity of symptomatology.  
Davidson; see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The Veteran can attest to factual matters of 
which he or she had first-hand knowledge, e.g., experiencing 
pain in service, reporting to sick call, being placed on 
limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court of Appeals for Veterans Claims held that an 
appellant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail.  The Court has also stated, "It is clear that to 
deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

In this case, the Veteran contends that he has degenerative 
arthritis that is due to his military service or secondary to 
his service-connected left shoulder disability.

The Veteran's service treatment records are silent for 
complaints of or treatment for any shoulder disabilities in 
service.  The Veteran's separation examination also did not 
indicate any shoulder disabilities.  However, the Veteran, in 
the Report of Medical History accompanying the separation 
examination, checked the boxes that said "swollen or painful 
joints" and "painful or 'trick' shoulder or elbow."  This 
form also notes bursitis of the left shoulder since 1990.   
There was no specific reference to the right shoulder.  

After service, the Veteran underwent arthrotomy of the left 
shoulder and osteophytectomy in July 1992.  He has been 
service-connected for this condition.  

The earliest evidence of a right shoulder disorder is from 
several years after service.  An x-ray of the bilateral 
shoulders dated in November 2004 revealed degenerative 
arthritic changes with subchondral cystic formation on the 
head of the humerus.  The impression was arthritis.  An MRI 
of the right shoulder dated in April 2005 found severe 
osteoarthritic changes with osteochondral defects and 
subchondral cysts in the humeral head and also in the glenoid 
region.  In 2005 the Veteran was noted to have osteoarthritis 
and impingement syndrome of the right shoulder.  In March 
2006, the Veteran was diagnosed with osteoarthritis of the 
right shoulder.  These records do not indicate that this 
condition was the result of the Veteran's military service or 
his service-connected left shoulder disability.  

In order to determine whether the Veteran's current right 
shoulder disability is related to his military service or his 
service-connected left shoulder disability, the Veteran was 
afforded a VA examination dated in November 2004.  The 
examiner indicated that the Veteran's claims file had been 
reviewed in connection with the examination.  The Veteran's 
medical history was noted.  The Veteran stated that he had 
placed an increased strain on his right shoulder because of 
this left shoulder problems.  The Veteran reported 
intermittent pain, stiffness, and instability in the right 
shoulder.  The Veteran reported that the pain would flare at 
least five times per week.  The pain with increase for 
approximately five minutes.  After examination, the Veteran 
was diagnosed with degenerative arthritis of the right 
shoulder.  The examination the stated that "[i]t is less 
likely as not that the patient's right shoulder 
osteoarthritis is secondary to his service-connected left 
shoulder osteoarthritis.  There are no service medical 
records to confirm an injury or condition of his right 
shoulder while in the military.  There are no formal 
diagnoses noted in his C-file related to a right shoulder 
condition."

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted in this case for the 
Veteran's right shoulder arthritis.  While the Veteran has 
been diagnosed with a current disability, there is no 
indication that this disability had its onset in service or 
within one year of service.  In addition, the November 2004 
VA examiner, who examined the Veteran and his claims file in 
connection with the claim, found that this condition was not 
likely the result of the Veteran's left shoulder disability, 
and also indicated that there was no basis in the Veteran's 
military records for finding that this disability is related 
to service.  

According to Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 
(1993).  The credibility and weight to be attached to these 
opinions is within the province of the Board.  Id.  In this 
case, the Board finds that the November 2004 VA examiner's 
opinion, based as it was on a review of the veteran's service 
records and claims file, is most probative in this case. 

Here, the Board notes that the Veteran can attest to factual 
matters of which he has first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, as a lay person, the Veteran is generally not 
capable of making medical conclusions.  Thus, lay statements 
regarding causation are generally not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran 
may feel that his right shoulder disability was caused by 
this service-connected left shoulder disability, the Veteran 
is not a physician and therefore his opinion in this matter 
is not considered competent.

In conclusion, the Board concludes that the preponderance of 
the evidence is against finding that the Veteran's right 
shoulder arthritis is etiologically related to his military 
service or his service-connected left shoulder disability.  
The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record. Hensley v. Brown, 5 Vet. App. 155 (1993).  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for degenerative arthritis of the right 
shoulder is denied.





____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


